Exhibit News For Immediate Release 4 Landmark Square Suite 400 Stamford, CT06901 Telephone:(203) 975-7110 Fax:(203) 975-7902 Contact: Robert B. Lewis (203) 406-3160 SILGAN ANNOUNCES RECORD EARNINGS AND STRONG CASH FLOW FOR THE FULL YEAR 2009 STAMFORD, CT, February 2, 2010 Silgan Holdings Inc. (Nasdaq:SLGN), a leading supplier of consumer goods packaging products, today reported full year 2009 net income of $159.4 million, or $4.14 per diluted share, as compared to full year 2008 net income of $125.0 million, or $3.26 per diluted share.Results for 2009 included pre-tax rationalization charges of $1.5 million, or $0.03 per diluted share net of tax, and a pre-tax charge of $1.3 million, or $0.02 per diluted share net of tax, for the loss on early extinguishment of debt.Results for 2008 included pre-tax rationalization charges of $12.2 million, or $0.25 per diluted share net of tax.Adjusted net income per diluted share was $4.19 for the full year 2009 and $3.51 for the full year 2008. “We are pleased with our 2009 results as we delivered record adjusted net income per diluted share of $4.19, a 19.4 percent increase over the prior year, and generated record free cash flow,” said Tony Allott, President and CEO. “Our metal food container business improved its profitability and increased margins through solid volumes and excellent operational performance.Our closures business continued to expand profitability by effectively managing their costs in the face of volume softness in the single-serve beverage market.Our plastic container business was the most impacted by the recession but showed improvement as the year progressed,” continued Mr.
